DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is in response to Applicant’s amendment filed January 12, 2021. Claims 1-8, 10-14 and 16 are pending in the application. Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-8, 10-11 and 16 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed January 12, 2021 is acknowledged.
Status of the Claims
The objection of claim 2 is withdrawn due to the cancellation of the term.
The rejection of claims 1, 3, 4, and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7 and 8 of U.S. Patent No. 10,638,769 (‘769) in view of Bompeix et al. (U.S. Patent No. 6,723,364) is maintained.
The rejection of claims 4 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to Applicant’s amendment of the claims.
is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 1-3, 5-8, 10-11, and 16 under 35 U.S.C. 103 as being unpatentable over Bompeix et al. (US 6,723,364) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bompeix et al. (US 6,723,364) as applied to claims 1-3, 5-11, and 16 above, and further in view of Messerschmidt et al. (US 8,153,561) is withdrawn due to Applicant’s amendment of the claims.
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
Duplicate Claims
Applicant is advised that should claim 2 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7 and 8 of U.S. Patent No. 10,638,769 (‘769) in view of Bompeix et al. (U.S. Patent No. 6,723,364). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a method for applying to a sprout-bearing tuber a composition comprising limonene in an amount effective to remove said sprout. Each recites limonene is applied by fogging (claim 3, instant claims; claim 3, U.S. Patent No. ‘769). Each recites the composition comprises orange oil (claim 4, instant claims; claims 6 and 7, U.S. Patent No. ‘769). Each recites the tuber is potato (claim 6, instant claims; claim 8, U.S. Patent No. ‘769). The difference between the claims of the instant application and U.S. Patent No. ‘769 is that U.S. Patent No. ‘769 recites that limonene is applied with 3-chlorophenylisopropylcarbamate (CIPC) in the anti-sprouting treatment. One of ordinary skill in the art would have been motivated to modify U.S. Patent No. ‘769 and use only one agent in the method of removing tuber spouts, as currently claimed, based on the teachings of Bompeix et al. Bompeix et al. teach compositions comprising 60% by weight limonene, 7% by weight nonionic emulsifier and 33% by weight of butyl acetate is applied by thermal fogging in a sprout-inhibiting treatment of potato tubers. Based on this teaching, one of ordinary skill in the art would have been motivated to use only one sprout-inhibiting treatment agent in a method to remove sprouts from potato tubers because it is known in the art to use limonene only to remove sprouts. In addition, in the instant claims the composition comprises 500-900 g/l limonene, which indicates that there are other components that make up the remaining concentration of the composition. The other components can include other active agents, such as CIPC. In regards to the claim limitation wherein the ratio of the mass of limonene over the mass of CIPC is higher than 4, the limonene is 500 to 750 g/l of the composition, which indicates it is a major component per weight of the composition. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U. S. Patent No. ‘769 in view of Bompeix et al. (U.S. Patent No. 6,723,364).
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. The rejection of claims 1, 3, 4, and 6 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6, 7 and 8 of U.S. Patent No. 10,638,769 (‘769) in view of Bompeix et al. (U.S. Patent No. 6,723,364) is maintained.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending U.S. Patent Application No. 16/838,458 (‘458) in view of Bompeix et al. (U.S. Patent No. 6,723,364). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a method for applying to a sprout-bearing tuber a composition comprising limonene in an amount effective to remove said sprout. Each recites limonene is present in an amount from 500 to 750 g/L. The difference between the claims of the instant application and copending U.S. Patent Application No. ‘458 is that copending U.S. Patent Application No. ‘458 recites that limonene is applied with CIPC in the anti-sprouting treatment. One of ordinary skill in the art would have been motivated to modify copending U.S. Patent Application No. ‘458 and use only one agent in the method of removing tuber spouts, as currently claimed, based on the teachings of Bompeix et al. Bompeix et al. teach compositions comprising 60% by weight limonene, 7% by weight nonionic emulsifier and 33% by weight of butyl acetate is applied by thermal fogging in a sprout-inhibiting treatment of potato tubers. Based on this teaching, one of ordinary skill in the art would have been motivated to use only one sprout-inhibiting treatment agent in a method to remove sprouts from potato tubers because it is known in the art to use limonene only to remove sprouts. In addition, in the instant claims the composition comprises at least 500-750 g/L limonene, which also indicates that there are other components that make up the composition. The other can include other active agents, such as CIPC. In regards to the claim limitation wherein the ratio of the amounts of limonene over CIPC is between 4 to 50, the limonene comprises at least 500 to 750 g/L of the composition, which indicates it is a major component per weight of the composition. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending U.S. Patent Application No. ‘458 in view of Bompeix et al. (U.S. Patent No. 6,723,364).
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "3 days to 6 weeks" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent from claim 1, which recites “application is repeated at least once with an interval of 1 week to 6 weeks”. The lower range recited in claim 8 of 3 (Three) days is less than the lower range of 1 week cited in claim 1. 
Claims 7 and 16, dependent from claim 1, recite “said tuber effective amount”. Claim 1, as amended, no longer recites “an amount effective to remove sprout”. The claim, as amended, recites “an effective initial dose”. It is unclear if this is the “said effective amount” that is referenced in claims 7 and 16. Clarification is requested for these claims. If the “effective amount” in claim 7 is referencing the “effective initial” amount, claim 7 does not further limit claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

In addition, Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The interval 3 days to 6 weeks does not further limit the 1 week to 6 weeks claimed in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “wherein a period of storage of said tubers if 4 to 8 months. Claim 10 is dependent from claim 1, which recites “wherein the tubers have no sprouts longer than 5 mm after storage from 4-8 months”. Claim 1 already recites the storage is 4-8 months.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bompeix et al. (US 6,723,364) in view of Sardo (US 2011/0003694). Bompeix et al. cited by Applicant on the IDS dated 4/19/2017.  
Applicant’s Invention
Applicant claims a method for improved storage of a sprout-bearing tuber, comprising applying to the sprout-bearing tuber a composition comprising 500-900 g/l of limonene, in an effective initial dose of limonene between 60 ml and 400 ml per tonne of tuber, wherein said application is repeated at least once with an interval of 1 week to 6 weeks in a dose of limonene between 20 ml and 300 ml per tonne of tuber, wherein the tubers have no sprouts loner than 5 mm after storage for 4-8 months.  

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Bompeix et al. teach a thermal fogging process which makes it possible to inhibit the sprouting of tubers (for example potato tubers) using a treating composition (col. 6, lines 25-28). Bompeix et al. teach in Example 7 the effectiveness of eugenol and of isoeugenol in the sprouting-inhibiting treatment of potato tubers (claim 6, potato tuber) was evaluated and compared with that of other terpenes.  Limonene is used in the composition comprising: 60% by weight of terpene (claims 1 and 5, limonene, expressed as weight of limonene compared to the total weight of the composition, not synthetic active ingredient); 7% by weight of a nonionic emulsifier; 33% by weight of butyl acetate (col. 12, lines 20-30). Bompeix et al. teach each of the compositions tested was applied by thermal fogging (claim 3, application by fogging). Bompeix et al. teach in this example, repeated applications were carried out by following the following protocol: 45 g/tonne of tubers at the beginning of storage; 15 g/tonne of tubers every 20 days; so that, after 6 months, 165 g of active principle have been applied per tonne of tubers (claims 7, 8, 10, effective amount corresponds to dose of limonene between 60 ml and 400 ml per ton of tuber, application is repeated at least once with an interval of 3 days to 6 weeks, storage of tubers is 4 to 8 months). 165 g of active principle is equivalent to 165 ml per ton of tubers, which is within the range of 60 ml and 400 ml per ton of tuber.  During storage, the tubers were stored in a cold room at a temperature of 8 to 9° C (claim 11, storage chambers) (col. 12, lines 60-67). In Table 9, 1.5% of the tubers have sprouts less than 2mm and 8.7% of tubers have sprouts 2 to 5 mm (claim 2, tuber is a potato and said sprout if shorter than 5 mm) (cols. 13 and 14, Table 9).  
Bompeix et al. teach a device for implementing the process of the invention. The device comprises a high-pressure electric ventilator which sends air into a first pipe equipped internally with an electrical element capable of heating the air, this pipe narrowing beyond the electrical element and emerging in a cylindrical channel with a smaller diameter in which the heated air and a pump which withdraws a liquid and injects it into the said cylindrical channel at the inlet of the latter (col. 6, lines 39-48). Bompeix et al. teach a total of 50 to 250 g of active principle per tonne of fruit or vegetables treated will be applied over a period of approximately six months by thermal fogging (col. 6, lines 12-14). Bompeix et al. teach the thermal fogging can be continuous or intermittent during the storage period (col. 6, lines 20-21). When the thermal fogging is carried out repeatedly in the storage space, the treatment is advantageously repeated every 7 to 40 days, preferably 15 to 30 days (col. 6, lines 22-24). 
	

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Bompeix et al. do not specifically disclose a composition comprising 500-900 g/l limonene, wherein an initial dose of 60 to 400 ml limonene per ton of tubers is followed by one or more subsequent doses of 20 ml to 300 ml limonene per ton of said tubers or said tuber effective amount corresponds to a dose of limonene between 100 to 150 ml/ton of tuber. It is for this reason Sardo is added as a secondary reference.
	Sardo teaches a novel method of treating bulbs or tubers with L-carvone and/or mint oil by thermal fogging (Abstract). Sardo teaches a method for the anti-germinating treatment of bulbs or tubers, comprising the application by thermal fogging of mint oil, L-carvone or mixtures thereof, optionally diluted in an organic solvent, at an initial dose of L-carvone of between 60 g and 400 g per tonne of bulbs or tubers, then one or more applications repeated at a frequency of between three days and six weeks (page 3, claim 1). Sardo teaches the subsequent doses are between 20 g and 100 g of active ingredient per tonne (page 3, claim 6). Sardo teaches in Example 1 Potatoes (Desiree cultivar) were stored at 8°C after harvesting. Three weeks after harvesting, they were treated with natural mint oil containing 75-80% L-carvone. The first treatment (90 ml/tonne of potatoes) was followed 21 days later by the second treatment (30 ml/tonne of potatoes), and subsequent treatments were carried out at 45-day intervals (30 ml/tonne of potatoes).

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Bompeix et al. and use 500-900 g/l limonene in the composition as a matter of experimentation and optimization. Bompeix et al. teach a thermal fogging process which makes it possible to inhibit the sprouting of tubers (for example potato tubers) using a treating composition. Bompeix et al. teach that limonene is used in the composition comprising: 60% by weight of terpene; 7% by weight of a nonionic emulsifier; 33% by weight of butyl acetate. Bompeix et al. disclose a total of 50 to 250 g of active principle (limonene) per tonne of fruit or vegetables treated will be applied over a period of approximately six months by thermal fogging. It would have been obvious to one of ordinary skill in the art to adjust the amount of limonene in the composition to determine the result effective amount needed to inhibit the growth of tuber sprouts. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Bompeix et al. and Sardo and use an initial dose of 60 to 400 ml limonene per ton of tubers followed by one or more subsequent doses of 20 ml to 300 ml limonene per ton of said tubers as a matter of experimentation and optimization. Bompeix et al. disclose a total of 50 to 250 g of active principle (limonene) per tonne of fruit or vegetables treated will be applied over a period of approximately six months by thermal fogging. 50 to 250 g of active principle (limonene) is equivalent to 50 to 250 ml of limonene per tuber. Bompeix et al. also provide a guideline in example 7 of a protocol, wherein 45 g/tonne of limonene per tuber was initially applied followed by 15/tonne of limonene per tuber was applied every 20 days. The initial dosage form of 60 to 250 ml per tonne of tuber (60 to 250 ml) of limonene, currently claimed, falls within the range of 50 to 250 g of active principal taught by Bompeix et al. the subsequent doses of 50 to 250 g (50 to 250 ml) of limonene, currently claimed, falls within the range of 50 to 250 g of active principal taught by Bompeix et al. One of ordinary skill in the art would have been motivated to also use known treatment methods for treating tubers with another monoterpene. Sardo teaches a method for the anti-germinating treatment of bulbs or tubers, comprising the application by thermal fogging of mint oil, L-carvone or mixtures thereof, optionally diluted in an organic solvent, at an initial dose of L-carvone of between 60 g and 400 g per tonne (60 ml and 400 ml per tonne) of bulbs or tubers, then one or more applications repeated at a frequency of between three days and six weeks. Sardo further teaches the subsequent doses are between 20 g and 100 g (20 ml and 100 ml per tonne) of active ingredient per tonne. As such, one of ordinary skill in the art would have been motivated to follow the guidelines provided by another monoterpene to determine the result effective amount of limonene to apply to the tubers to inhibit sprouting. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, with a reasonable expectation of success.
Likewise, one of ordinary skill in the art would have been motivated to use 100 to 150 ml/ton of tuber as the effective amount, as a matter of experimentation and optimization. Bompeix et al. teach a total of 50 to 250 g of active principle (limonene) per tonne of fruit or vegetables treated will be applied over a period of approximately six months by thermal fogging. 50 to 250 g of active principle (limonene) is equivalent to 50 to 250 ml of limonene per tuber. Since the amount of 100 to 150 ml/tonne of tuber claimed falls within the range of 50 to 250 g of active principle (limonene), which is equivalent to 50 to 250 ml of limonene per tuber taught by Bompeix et al., it would have been obvious to one of ordinary skill in the art to use the amount to effectively remove the sprouts with a reasonable expectation of success. In addition, Sardo teaches a method for the anti-germinating treatment of bulbs or tubers, comprising the application by thermal fogging of mint oil, L-carvone or mixtures thereof, optionally diluted in an organic solvent, at an initial dose of L-carvone of between 60 g and 400 g per tonne (60 ml and 400 ml per tonne) of bulbs or tubers, then one or more applications repeated at a frequency of between three days and six weeks. Sardo further teaches the subsequent doses are between 20 g and 100 g (20 ml and 100 ml per tonne) of active ingredient per tonne. Therefore, one of ordinary skill in the art would have been motivated to follow the guidelines provided by another monoterpene to determine the result effective amount of limonene to apply to the tubers to inhibit sprouting. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary..
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bompeix et al. (US 6,723,364) in view of Sardo (US 2011/0003694) as applied to claims 1-3, 5-8, 10-11, and 16 above, and further in view of Messerschmidt et al. (US 8,153,561). Bompeix et al. cited by Applicant on the IDS dated 4/19/2017.  
Applicant’s Invention
Applicant claims a method for improved storage of a sprout-bearing tuber, comprising applying to the sprout-bearing tuber a composition comprising 500-900 g/l of limonene, in an effective initial dose of limonene between 60 ml and 400 ml per tonne of tuber, wherein said application is repeated at least once with an interval of 1 week to 6 weeks in a dose of limonene between 20 ml and 300 ml per tonne of tuber, wherein the tubers have no sprouts loner than 5 mm after storage for 4-8 months. Applicant further claims the limonene is in the form of orange oil.  

Determination of the scope of the content of the prior art
(MPEP 2141.01)
	The teachings of Bompeix et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Bompeix et al. and Sardo do not specifically disclose the composition comprises orange oil. It is for this reason Messerschmidt et al. is added as a secondary reference.
	Messerschmidt et al. teach limonene can be provided in the form of a citrus oil (col. 9, lines 32-33). Messerschmidt et al. teach the limonene component comprises a citrus oil, e.g. orange oil (col. 9, line 47-48).

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Bompeix et al., Sardo and Messerschmidt et al. and use citrus oil as the source of limonene. Bompeix et al. teach a thermal fogging process which makes it possible to inhibit the sprouting of tubers (for example potato tubers) using a treating composition. Bompeix et al. teach limonene is used in the method wherein it is 60% of the composition. One of ordinary skill in the art would have been motivated to use citrus oil as the source of limonene in the methods taught by Bompeix et al. because Bompeix et al. do not limit the source or type of limonene. Since Messerschmidt et al. teach that limonene is in the form of citrus oil, specifically orange oil, one of ordinary skill in the art would have been motivated to use any known source of limonene that is used in the agriculture art, with a reasonable expectation of success.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. Applicant argues that the present claims have been amended to further define the treatment regimen. Applicant argues that based on the disclosure of Bompeix, it would not expect that the presently claimed treatment regimen provides no sprouts > 5 mm after storage. In response to Applicant’s argument, one of ordinary skill in the art would have been motivated to also use known treatment methods for treating tubers with another monoterpene in the methods taught by Bompeix et al. Sardo teaches a method for the anti-germinating treatment of bulbs or tubers, comprising the application by thermal fogging of mint oil, L-carvone or mixtures thereof, optionally diluted in an organic solvent, at an initial dose of L-carvone of between 60 g and 400 g per tonne (60 ml and 400 ml per tonne) of bulbs or tubers, then one or more applications repeated at a frequency of between three days and six weeks. Sardo further teaches the subsequent doses are between 20 g and 100 g (20 ml and 100 ml per tonne) of active ingredient per tonne. As such, one of ordinary skill in the art would have been motivated to follow the guidelines provided by another monoterpene to determine the result effective amount of limonene to apply to the tubers to inhibit sprouting. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, with a reasonable expectation of success.
Bompeix et al. teach that during storage, the tubers were stored in a cold room at a temperature of 8 to 9° C and in Table 9, 1.5% of the tubers have sprouts less than 2mm and 8.7% of tubers have sprouts 2 to 5 mm. As modified by the teachings of Sardo, one of ordinary skill in the art would have been motivated to obtain optimal non-sprouting of the tubers. Therefore, based on this teaching it would have been obvious to one of ordinary skill in the art to adjust the application amounts to determine the amount of limonene needed to reduce the number of tubers with no sprouts longer than 5 mm after storage for 4-8 month.
Applicant provides evidence from the original specification that the use of the claimed regimen provides excellent sprout control. It is noted that the data provided in the original specification is not commensurate in scope with the claimed invention.  Applicant claims a method for improved storage of a sprout-bearing tuber, comprising applying to the sprout-bearing tuber a composition comprising 500-900 g/l of limonene, in an effective initial dose of limonene between 60 ml and 400 ml per tonne of tuber, wherein said application is repeated at least once with an interval of 1 week to 6 weeks in a dose of limonene between 20 ml and 300 ml per tonne of tuber, wherein the tubers have no sprouts loner than 5 mm after storage for 4-8 months. The data provided, for example, in Example 9 teach the initial dose of BIO 024 (orange oil) ranges from 33 ml/tonne of tuber to 100 ml/tonne of tuber with subsequent does ranging from 33 ml/tonne of tuber 1 time per week to 166 ml/tonne of tuber every 5 weeks. The data indicates that the application of BIO 024 at 33 ml/tonne of tuber 1 time per week does not effectively inhibit sprout growth. Its sprout growth is close to that of untreated tubers. In this example, the best results range from an initial dose of 100 ml/tonne of tuber with subsequent doses of 100 ml/tonne of tuber every 3 weeks to an initial dose of 166 ml/tonne of tuber with subsequent does of 166 ml/tonne of tuber every 5 weeks. Reviewing the cumulative data it appears that application timing and dosing are important in the results that are achieved. Based on the data any subsequent dosing less than every 3 weeks does not provide optimal inhibition of sprouts. Likewise, subsequent dosing of 33 ml/tonne of tuber or less do not provide optimal sprout inhibition. Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter.
No claims are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             
/JOHN PAK/Primary Examiner, Art Unit 1699